          Case 2:20-cv-02123-JDP Document 14 Filed 09/07/21 Page 1 of 3
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
     DAWN M. ERICKSON,                                  )    Case No. 2:20-cv-02123-JDP (SS)
10                                                      )
             Plaintiff,                                 )
11   v.                                                 )    STIPULATION AND ORDER
                                                        )
12                                                      )    ECF No. 13

13   KILOLO KIJAKAZI,1                                  )
     Acting Commissioner of Social Security,            )
14                                                      )
            Defendant.                                  )
15                                                      )
16

17

18           Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

19   Plaintiff shall have a thirty (30) day extension of time until October 4, 2021, in which to

20   e-file her Motion for Summary Judgment which is due on September 3, 2021. Defendant shall

21   file any opposition, including cross-motion, on or before November 18, 2021. This extension is

22   necessitated due to the number of cases Plaintiff’s counsel must brief for this court and the Ninth

23   Circuit Court of Appeals. Plaintiff makes this request in good faith with no intention to unduly

24   delay the proceedings. Defendant has no objection and has stipulated to the requested relief.

25

26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d)(1) of the Federal Rules of Civil Procedure Kilolo Kijakazi should be substituted, therefore, for
27   Commissioner Andrew Saul as Defendant in this suit. No further action need be taken to continue this suit
     by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
28



                                                         1
       Case 2:20-cv-02123-JDP Document 14 Filed 09/07/21 Page 2 of 3
 1

 2   Dated: August 31, 2021            /s/HARVEY P. SACKETT
 3                                     HARVEY P. SACKETT
                                       Attorney for Plaintiff
 4                                     DAWN ERICKSON

 5
     Dated: August 31, 2021            /s/DANIEL P. TALBERT
 6                                     DANIEL P. TALBERT
                                      Special Assistant U.S. Attorney
 7                                     Social Security Administration
 8                                     [*As authorized by email 8/31/21]

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          2
       Case 2:20-cv-02123-JDP Document 14 Filed 09/07/21 Page 3 of 3
 1                                                 ORDER
 2            The parties’ stipulation, ECF No. 13, is construed as a motion and granted.
 3
     IT IS SO ORDERED.
 4

 5
     Dated:      September 7, 2021
 6                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       3
